BUSSEY, Judge.
James Pierce Davis, hereinafter referred to as defendant, was charged in the District Court of Oklahoma County with the crime of Grand Larceny. Trial was had to a jury which found defendant guilty and fixed his punishment at foirr years in the state penitentiary, and he appeals.
On the trial Dorothy Marie Lund, an employee of University Hospital, testified that she parked her car on January 16, 1969, in a vacant lot on 13th Street in the 700 block. This lot was at the side of a residence building that was used by the Medical Center. When she returned to her car after work she discovered her hub caps were missing.
Lillian Holliman was employed by the Medical Center at this residential building and about 10:45 a. m. she and a fellow-employee, Mrs. Holmes, went to the kitchen for coffee, where they heard a noise, looked out the window and saw two persons, one of whom Mrs. Holliman identified as defendant, standing by Mrs. Lund’s car. The other person was removing the hub caps. Mrs. Holmes called the police. Defendant and the other person put the hub caps in a Volkswagen, of which Mrs. Holliman obtained the tag number, and it was reported to the police.
Patricia Holmes testified substantially as did Mrs. Holliman, except that she saw both persons bending down on opposite sides of the car and had only a fleeting glance of defendant.
Officer Campbell, of the Oklahoma City Police Department, was on patrol that morning and heard the broadcast of the Volkswagen description and tag number. He soon encountered the car intercepted by another police car, defendant being the driver. In the rear of the Volkswagen were the hub cabs indentified as State’s Exhibit # 1.
Carl I. Lund, Mrs. Lund’s husband, identified State’s Exhibit # 1 as the hub caps *775from his wife’s car, having a market value of $78.00.
Defendant did not testify nor offer evidence in his behalf.
On appeal, the defendant argues two assignments of error, neither of which possess sufficient merit to warrant extended discussion in this opinion; suffice it to say from the foregoing recital of facts, that the defendant’s contention that the evidence was insufficient to support the verdict of the jury is without merit.
The second contention, that the punishment imposed is excessive, is likewise without merit, for the evidence is sufficient to support the verdict of the jury and the punishment imposed was well within the range provided by law. Under these circumstances, and where the record is free of any error which would justify modification or reversal, as in the instant case, the judgment and sentence appealed from must be affirmed.
Judgment and sentence affirmed.
BRETT, P. J., and NIX, J., concur.